Citation Nr: 0525721	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-09 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to April 25, 1994, for 
the award of increased special monthly compensation based on 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from August 1952 to November 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that its April 2, 1987, rating decision establishing service 
connection for bowel dysfunction with loss of sphincter 
control evaluated as 60 percent disabling was not clearly and 
unmistakably erroneous.  

In July 1999, the Board granted increased special monthly 
compensation based on the need for regular aid and 
attendance.  In October 1999, the RO implemented the Board's 
decision by granting special monthly compensation under 38 
U.S.C.A. § 1114(r)(1) and effectuated the award as of April 
25, 1994.  

In January 2000, the RO determined that its January 20, 1983, 
rating decision granting increased special monthly 
compensation was clearly and unmistakably erroneous to the 
extent that it failed to adjudicate the issue of the 
veteran's entitlement to increased special monthly 
compensation based on the need for regular aid and 
attendance; "reopened" the claim; and denied an effective 
date prior to April 25, 1994, for the award of increased 
special monthly compensation based on the need for regular 
aid and attendance.  In September 2004, the Board determined 
that the April 2, 1987, RO decision was clearly and 
unmistakably erroneous in failing to assign a 100 percent 
schedular evaluation for the veteran's bowel dysfunction with 
loss of sphincter control.  In March 2005, the RO effectuated 
the Board's decision; assigned a 100 percent schedular 
evaluation for the veteran's bowel disability; effectuated 
the award as of March 26, 1986; and determined that March 26, 
1986, was the appropriate effective date for the veteran's 
award of special monthly compensation based on the need for 
regular aid and attendance.  

For the reasons and bases discussed below, the veteran's 
appeal is DISMISSED.  


FINDING OF FACT

In written statements dated in a March 2005 and July 2005, 
the accredited representative indicated that the veteran 
agreed with the March 2005 rating decision and withdrew his 
appeal in its entirety. 


CONCLUSION OF LAW

The issue of an effective date prior to April 25, 1994, for 
the award of increased special monthly compensation based on 
the need for regular aid and attendance has been withdrawn 
and no allegation of error of fact or law remains.  38 
U.S.C.A. § 7104(d)(5) (West 2002); 38 C.F.R. § 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In written statements dated in a March 2005 and July 2005, 
the accredited representative indicated that the veteran 
agreed with the March 2005 rating decision and withdrew his 
appeal in its entirety. 

The Board observes that an appellant may withdraw his 
substantive appeal in writing at any time prior to the 
Board's promulgation of a decision.  38 C.F.R. § 20.204 
(2004).  The Board finds that the veteran has expressly 
withdrawn his appeal.  Therefore, the Board concludes that no 
allegation of fact or law remains.  In 


the absence of such assertions, the veteran's appeal should 
be dismissed.  38 U.S.C.A. § 7104(d)(5) (West 2002).  


ORDER

The veteran's appeal is DISMISSED.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


